This appeal involves the validity of the same street assessment considered by the supreme court, in the two cases Nos. 2300 and 2301, and therein held to be void. For the reasons given in the opinion of Department Two of that court, filed August 24, 1909, in appeal No. 2300 (156 Cal. 201, 203, [103 P. 918, 919]), the judgment of the trial court directing a foreclosure of the lien based upon that assessment and directing a sale of the premises described is reversed.
A petition for a rehearing of this cause was denied by the district court of appeal on March 7, 1910, and the following opinion was then rendered thereon: